                     Case: 1:19-cv-00138 Document #: 1 Filed: 01/07/19 Page 1 of 8 PageID #:1
                   ;l'ljL'e:.ll-lJ.:;j1dl   ill,le',r,f,\''::':'.-r'        c,ll:n   l:lj:    i- !::'..:'ll;-e:l:      : =':
                                                                                                                             '
                                                                                                                                 ; li-l' saii.:i.]
                                                                                                                                                                 9L

                                               L}'IIED STATES DISTRTCT COLRT                                                                RECEMED
                                              NORTHERN DISTRTCT OF ILLT\{OIS
                                                                                                                                                     JAN0l2Ol9

                                                                                                                                         ffi#
                                                                                                                                                                 t




          fEnter abo','e the fullnarni                                                       19cv138
          olthg plaintiff or plaintifls in                                                   Judge Coleman
          this action)                                                                       Mag. Judge Finnegan
                                                                                Case.
                                                                               (To  be . suppLr:d b1-                  the Clerk         of this     Court)




             Jchrr T'ce k7


         (Enter above the full name of ALL
         defendants in this action. Do not
         use'let al.")

         gHECI<ONE ONLY
           -t /
             V               colIpLArNT uNIDER THE                               cnrl         RTcHTS ACT, TITLE                   42   sECTIoli       1983

                             U.s. code (state, county, or municipal defendants)

         -                   colIPLAIllT II}IDER THE CO}ISTITUTIOI.I ("BnTNS " ACTIO}I), TITLE
                             28 SECTION 1331 U.S. Code (federal defendants)

                             OTHER (cite            stah-rte,          if,know.n)
                                    ,]
           BEFORE FILLING OUT TNiS COUPTAI\\'T,                                       PLEASE REFER TO 'IN'STRTJCTIO)'S FOR
.- -. - -. TILIT,IG,,, _FOL.LOII/
                                  THESEII\TSTRACTIO},{S                                      C,AKEFWLY,-
                                                                                                                        --




                                                                                                      jdittonalsheet and reierence thalsection.]
                   [lf you need additionalspace forAItlY section, please atta:h an                a
                Case: 1:19-cv-00138 Document #: 1 Filed: 01/07/19 Page 2 of 8 PageID #:2
                                                  s::tl:r   :el::
          llil:L.eeJ rllir:l:aal ip3ae f:rA''\l'l



I.    Plaintiff(s):
                           .          '--\
      A. hlame:                          LJca   n t{
      B.

      C.                  Prisoner identific ation number:

      D.                  PII;e of present con-f,rnemen      ,, Sf.,+{dr\\e                        Cc'{"r         C4nt€rI"J(L
                                                                                                           ,Ll4
          E.

                                                                                              aLiases' I'D'
          Grln-rg                   ptaintiff, then ea;h plaintiffmust tist his or her namer
                           is more than one
                                                                                             format on a
          number,-p1ace,of                  and curent ud'Jt'"., a:cording to the abole
                             "oon-oa'-*oq
      .   .:   ^'. sheet of PaPer.)
          sepaiale    .     :

            ,: -,,,

TI.   D'efendant(s):
                                                                                   his or her oflficiaI
                                  name of the first d'efendant in the f,ust blank'
      fln A beloW, place the ful1                         of emploluent    in the third blank' space
      positionia F"...goa-t1unL, and his ol her place
      I;;;;r;-fidlttonal defendants is pro"'ided in B and c')

          A                                  Jo
                                                      ^ -DOt*
                          Defendan,'              h                                t


                          ritr*       OU.Ifl\€ C
                          Place     of FmPloYment:             -e_                        C    8.,
          B.

                                         cc-c         Lr f\gc
                           Place of EmPloYment:


          C.               Defendant:


                           Title:

                           Place of EmPloYment:

                                                                                   mrr.st be ILisied
                                                                       .loFendrntq must
           (If youhaye more than tluee defendants,'then all additional
                                                                       defendants
                                                               of paper:')
           urro.airrg to the above format on a s.eparate sheet




                                                                                           sheet antj relerence that section']
                                            for AflY sectio6, please attach an a'Jdilional
               [liyou need additional space
           Case: 1:19-cv-00138 Document #: 1 Filed: 01/07/19 Page 3 of 8 PageID #:3



[I.   List AIL lalvsuits you (rtrd your co-plitintiffs, if an1') hal e filed in aw.state or federal
      court h the Ltnited States:

      A.       I.{ame of case and docket number:


      B.          Approrimate date of Frli-og la',.,             sr-rit:


      C.          List all plaintiffs (if you hrd co-plai-otitTs), includurg any alieses:




      D.          List all defendants:




      E        Court in lvhich the lar,l-suit           r,r-as   filed (if federal cour1, name the districl; if state court,
               name the coun

      F.       Name ofjudge to rv'hom case                   i-/-as assigned:



               Basic claim made:




      H.       Disposition of this case ([or eKample: \!'as the case dismissed? \\'as it appealedT
               ls it still pending?):




      I.      Approrimate date of disposition:


             TE
IF YOU HA   FILED I\IORE THAN O:\iE LA\l,SU[T, THEN YOU NIUST DESCRIBE THE
ADDITIO}IAI IA\YSTIITS ON AI...IOTHER PIECE OF PAPER, USING THIS SA-I\IE
FORMAT. REGARDLESS OF HOIY I,IANY CASES YOU HAYB PREtr1IOUSLY FILED,
YOU }ITLL NOT BE EXCUSED FRO}I FILLING OUT THIS SECTION CO}IPLETELY,
AND FAITURE TO DO SO IVTAY RESULT II.I DISWSS"A.L OF YOUR CASE. CO.
PLAINTIFFS IVIUST ALSO LIST ALL CASES THEY HAIT FILED.




      flfyou need additional space   for AI\IY   section, plea:e atta:h an ad,lilional sheet and relerence thal section.l
             Case: 1:19-cv-00138 Document #: 1 Filed: 01/07/19 Page 4 of 8 PageID #:4
        |'Tlrrleed3d,lilioral:Ea:eiir{}l'r:"li'lrpleij:l:llrl-lll':'l'll::€:ll-jt''-":t.:-ll:e:l:T'



I\'.   Statement of Claim:
                                                                             ho"'i eacb defendanf is
                                                          th: facts of I'our case' Describe
       State here as       briefly     as possible
       involved, including rlnmes, dates, and plu.es.
                                                      io not gil-e any legal arguments or cite nny
                                                                                        and set forth
                                                  u ou=-t.t o?retated claims' number
       cases or statutes. If you intend 16 nllege                                        exta sheets
                                                   as much space as you need' Attach
       eacb claim it a separate paraglaph' Gse
       if   necessaLJ-.)




                                                                                                                           lsa/
                                                                                                                           bttu

                                                                                                                           'i(€
                                                                                                                           nuk
                                                                                                                           yw




                                    space forAllY section, please altaih an
                                                                            alJitional sheet ard raler:nce thalsection l
             ilfyou need additional
      Case: 1:19-cv-00138 Document #: 1 Filed: 01/07/19 Page 5 of 8 PageID #:5



                                                                                      ?r Jahrt /)a€
fl,, /c/{       ,Qcr     ,-     '
                                    , ,f      Ca -r-,e       artr/a<                    u -'Lhi rtq3
                                                      /rrn -//,                         ,q/     9/rzec       /




r1e 4ccr,.A/         r4r-*rrtz fec^;on : t,lc,s Aliry; er I ' I
                                                   ta   {€tflo, n lr                                     /// /"     '/   n4 40




                                                                                                                           Z ;/,ffe J




                                                                                                                          "lo/7
                                                                                                                         n,"*lfir




     flfyou need additional space forAllY section, please alta:h an additional sheet ard rererence that s:ction.l
             Case:      1:19-cv-00138 Document #: 1 Filed: 01/07/19 Page 6 of 8 PageID #:6
              flf 7ou need aJJiti.nal ;pace lorAr\r.!':a:tiar
                                                                          cre]re ar!3:h 3. rlrr;rjinar :reer ard reer:n:e
                                                                                                                          rrJr saatr.r.,



t'.          Relief:

                                         w.har 1ou
            ::r:L::11;.i:::,
                                                        $,   arlr rhe courr to            c1o   rbr   you   \r.rtce no legal arsumenrs Cire




           fhe phinritf d:manrls thar the               C.r.su-      b,-    tri:tI bi a juLl


                                                                                       CERTIFICATIO\
                                         81' signing tlus compraint, I cerli$'
                                                                                      that the facts sratetl ur this
                                         Complaint are true to the best of
                                                                                ,o,, tno*t.age, hlbrmetion ancr
                                         belief' I understantl that if this ..,arri.riiro
                                                                                           is nor con:cr, I mav.be
                                         subject to sanctions b1. the Couft.

                                         Signed this Dr cs*b€.rcl                    ai   of L5               ,   2() l<{




                                        (S   ignah:re    o   f   p   I   ainriff   or;lo.riff-r)

                                       (Print name)

                                                v-?{Gb1
                                       (1.D. Number)




                                     (Address)




      [lf you need additional space forAtrlY section, pleas.Sarta:h                                                          9 200?
                                                                    an acdirionar sheer a"d refer-.nce
                                                                                                       that sectronljtuiietl
       Case: 1:19-cv-00138 Document #: 1 Filed: 01/07/19 Page 7 of 8 PageID #:7
                                     Ni THE

                                                   ln      $rt




-I.,h-     bo.#      t   Jc h^ $oe-*       z-
                                           ,^../


                           PRO O Fi CERTIFICATE O F SERYICE

                                                                                      d
To: d \erK
       tJn r{rASdc'tesFrd r'' ct   rc''*
                                                                                            \1f    \
       7l Q Soolhlz*.hornsf        20Ft
                                                          ChrcrSn        ri r,h0in0\

PLE4.SE TAKE NOTICE that on
                                     'GeCe v'n be-       C. ?5 .zol{'l
                                                           ZS . 20fr-,I have placed
                                                                                Placec tne
                                                                                       the

                                             mail at     1"[.{e,,,lle  correctional center,
docr:rnents usted below in the instirutionar
                                         above for maili-ng ttuoug! the uaited States Posta]
properJy addressed to the Parties listed
Senrice:




                                                                                  undapenalry of
            to 28USC 1746,18 usc L6?l or 735 ILCS 5ll)g',l
                                                                      declare',
pursuant
   .       !, L i -- - -o,=er{
           UlaI r illu r'iAurw yq 'J in
                               n+rtv    --' above action,
                                     e' t':he             tt}at I have read the above
Pf,]xIYt           '1
                                                            tnre and correct to the best of rny
documetris, arld that the information contained thereifl is

knovledge-


DATE:      IL, 57 '

                                                                sox /t lZ
                                                        i,,o.
                                                        P.O.    BOX
                                                          lC,lrc t
                                                                       I
                                                                                    .ru   ule

 Revised l,ur2002
Case: 1:19-cv-00138 Document #: 1 Filed: 01/07/19 Page 8 of 8 PageID #:8




 o
 J
 ..a

 o
 {
   \
 N)
 o
 J
  (o
   I
  J
  Ul
